DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the centering means being configured not to contact the piston when the flange is in the flex position as recited in Claim 20 must be shown or the feature(s) canceled from the claim(s).  FIG. 2A shows the centering means 19 contacting the piston 100 when the flange is in the flexed configuration.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 14-17 and 21 are objected to because of the following informalities:
Claim 14 recites the limitation “the inner area” in line 20.  It appears the claim should recite “the flexible inner area” in order to maintain consistency with “a flexible inner area” recited in Claim 14, line 18.
Claim 15 recites the limitation “the inner area” in line 3.  It appears the claim should recite “the flexible inner area” in order to maintain consistency with “a flexible inner area” recited in Claim 14, line 18.
Claim 16 recites the limitation “the inner area” in line 19 as well as in line 20.  It appears the claim should recite “the flexible inner area” in order to maintain consistency with “a flexible inner area” recited in Claim 16, line 17.
Claim 17 recites the limitation “the inner area” in line 3.  It appears the claim should recite “the flexible inner area” in order to maintain consistency with “a flexible inner area” recited in Claim 16, line 17.
Claim 21 recites the limitation “the inner area” in line 1.  It appears the claim should recite “the flexible inner area” in order to maintain consistency with “a flexible inner area” recited in Claim 1, line 18.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 3 recites the limitation “centering means for arranging the capsule in the beverage preparing machine” in lines 3-4.  Examiner interprets the centering means to be a structure disposed on the main body of the capsule near the abutment surface that comprises an annular projection that surrounds the abutment surface (Specification, Page 10, lines 10-16).
Claim 18 recites the limitation “centering means for arranging the capsule in a beverage preparing machine” in line 2.  Examiner interprets the centering means to be a structure disposed on the main body of the capsule near the abutment surface that comprises an annular projection that surrounds the abutment surface (Specification, Page 10, lines 10-16).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “wherein the centering means is close to the abutment surface” in line 5.  The term “close to” is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “close to” in line 2.  The term “close to” is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation “wherein the connecting portion joins the main portion to the annular flange and increases in thickness from the main portion to the annular flange” in lines 27-28.  It is unclear what structure from “the connecting portion,” “the main portion” or “the annular flange” is associated with “increases in thickness.”  For purposes of examination Examiner interprets the claim to recite “wherein the connection portion joins the main portion to the annular flange wherein the connecting portion increases in thickness from the main portion to the annular flange.”
Claim 17 recites the limitation “wherein the annular flange is switchable under the action of the piston from the undeformed configuration to a flexed configuration” in lines 1-2.  It is unclear what the term “switchable” means in the context of the claim.  It is unclear if “switchable” necessarily requires the annular flange to contact the piston.
Claim 18 recites the limitation “a beverage preparing machine” in line 2.  It is unclear if this refers to “a beverage preparing machine” recited in Claim 1, line 19 or to 
Claim 20 recites the limitation “the flexed configuration” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 4-5, 7-8, and 19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
.

Claims 1-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805.
Regarding Claim 1, Bisio discloses a capsule (capsule 1) capable of preparing infused beverages.  The capsule (capsule 1) comprises a main body with a central axis, a first end (end with film covering opening 7), and a second end.  The main body comprises a sidewall which is axially symmetrical with respect to the central axis and converges from the first end (end with film covering opening 7) to the second end, a bottom wall which is connected to the sidewall and is arranged at the second end, a cavity (room 5) capable of containing an ingredient (at least one substance) for preparing the infused beverages wherein the cavity (room 5) is defined by the sidewall and the bottom wall.  The bottom wall is openable.  The cavity (room 5) comprises an opening (opening 7) at the first end (end with film covering opening 7).  An annular flange (circular edge 9) is connected to the sidewall at the first end (end with film covering opening 7) and radially extends outward from the sidewall (‘274, Paragraph [0015]).  The annular flange (circular edge 9) comprises an inner surface (seat 21) that faces the second end and an outer surface (surface adjacent recesses 27) opposite the inner surface (seat 21) (‘274, Paragraphs [0016] and [0020]).  The capsule (capsule 1) comprises a frangible covering element (film covering opening 7) fastened to the outer surface (surface adjacent recesses 27) of the annular flange (circular edge 9) and overlapping the opening (opening 7) to hermetically seal the cavity (room 5) (‘274, Paragraph [0015]).  The annular flange (circular edge 9) comprises a flexible inner area 

    PNG
    media_image1.png
    829
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    836
    media_image2.png
    Greyscale

Bisio is silent regarding the capsule being entirely made of compostable material and the connecting portion increasing in thickness from the main portion to the annular flange.
Deuber et al. discloses a capsule comprising an annular flange (peripheral collar 4) and a sidewall (peripheral sidewall 6) (‘862, Paragraph [0052]) comprising a main portion and a connecting portion (thickening 14) wherein the connecting portion (thickening 14) joins the main portion to the annular flange (peripheral collar 4) and increases in thickness from the main portion to the annular flange (peripheral collar 4) (‘862, FIGS. 5-6) (‘862, Paragraph [0059]).

    PNG
    media_image3.png
    745
    1220
    media_image3.png
    Greyscale

Both Bisio and Deuber et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio to have a sidewall having a connecting portion increasing in thickness from the main portion to the annular portion as taught by Deuber et al. in order to serve for additional stiffening (‘862, Paragraph [0059]).
Further regarding Claim 1, Bisio modified with Deuber et al. is silent regarding the capsule being entirely made of compostable material.
Krupa et al. discloses a capsule made entirely out of compostable materials (‘805, Paragraphs [0002] and [0026]).
Both Bisio and Krupa et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and construct the capsule entirely prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07.I.).  Krupa et al. teaches that there was known utility in constructing coffee capsules out of compostable materials.
Further regarding Claim 1, the limitations “for preparing infused beverage,” “configured to contain an ingredient for preparing the infused beverages,” “wherein the bottom wall is openable for introducing pressurized liquid into the cavity,” “configured to flex under action of a piston of a beverage preparation machine,” “configured to be pushed by the piston,” and “wherein the connecting portion is deformable due to a pressure of the piston on the abutment surface to at least partially contact the piston and create a seal against the piston” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Bisio discloses 
Regarding Claim 2, Bisio discloses the annular flange (circular edge 9) having an outer area (area of circular edge 9 extending radially outwardly from circular head rib 23) connected to the inner area (area of circular edge 9 between circular head rib 23 and sidewall) and external to the inner area (‘274, FIG. 3).
Further regarding Claim 2, the limitations “wherein the annular flange is switchable under the action of the piston from an undeformed configuration in which the outer area is substantially coplanar with the opening to a flexed configuration in which the annular flange is bent at the inner area to bring the outer area closer to the sidewall of the main body” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  The bending of the annular flange is dependent on the location of the piston relative to the annular flange and pressure applied by the piston of the beverage preparing machine.
Regarding Claim 3, Bisio discloses a centering means (first circular rib 17) adjacent to the abutment surface (third circular head rib 23) and external (extending 

    PNG
    media_image4.png
    739
    1334
    media_image4.png
    Greyscale

Further regarding Claim 3, the limitations “for arranging the capsule in a beverage preparing machine” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  It is noted that the claim does not require contact between the centering means and the beverage preparing machine.  Nevertheless, Bisio explicitly shows in FIG. 3 the centering means (first circular rib 17) being used to contact and center abutment edge 11 of the beverage preparing machine.
Regarding Claim 4, Bisio discloses the centering means (first circular rib 17) comprising an annular projection surrounding the abutment surface (third circular head rib 23) (‘274, FIG. 3).
Regarding Claim 5, the limitations “wherein the centering means is configured not to contact the piston when the flange is in the flexed configuration” are intended use 
Regarding Claim 18, Bisio discloses a centering means (first circular rib 17) adjacent to the abutment surface (third circular head rib 23) and external (extending radially outwardly from) to the abutment surface (third circular head rib 23) (‘274, FIG. 4) (‘274, Paragraphs [0016]-[0017]).
Regarding Claim 19, Bisio discloses the centering means (first circular rib 17) comprising an annular projection surrounding the abutment surface (third circular head rib 23) (‘274, FIG. 3).
Regarding Claim 20, the limitations “wherein the centering means is configured not to contact the piston when the flange is in the flexed configuration” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  The centering means of the capsule would be capable of not contacting the piston when the flange is in the flexed configuration in instances wherein the piston of the beverage preparing machine in not placed directly over the centering means.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Bonacci US 2011/0186450.
Regarding Claim 2, Bisio modified with Deuber et al. and Krupa et al. discloses the limitations of Claim 2 as enumerated above.  However, in the event that it can be argued that modified Bisio is not capable of performing the intended use limitations of the annular flange is switchable under the action of the piston from an undeformed configuration in which the outer area is substantially coplanar with the opening to a flexed configuration in which the annular flange is bent at the inner area to bring the outer area closer to the sidewall of the main body, Bonacci discloses a capsule comprising an annular flange (rim portion) capable of bending to exert a biasing force against the matching pressing surface of a beverage production device (‘450, Paragraph [0021]).
Both Bisio and Bonacci are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bisio and construct the annular flange to be capable of bending in a flexed configuration in which the annular flange is bent at the inner area to bring the outer area closer to the sidewall since Bonacci teaches that it was known and conventional to construct the annular flange out of a bendable material.
Regarding Claim 3, Bisio discloses a centering means (first circular rib 17) adjacent to the abutment surface (third circular head rib 23) and external (extending radially outwardly from) to the abutment surface (third circular head rib 23) (‘274, FIG. 4) (‘274, Paragraphs [0016]-[0017]).
Further regarding Claim 3, the limitations “for arranging the capsule in a beverage preparing machine” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 
Regarding Claim 4, Bisio discloses the centering means (first circular rib 17) comprising an annular projection surrounding the abutment surface (third circular head rib 23) (‘274, FIG. 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862, Krupa et al. US 2016/0332805, and Bonacci US 2011/0186450 as applied to claim 3 above in further view of Kamerbeek et al. US 2012/0225168.
Regarding Claim 5, Bisio modified with Deuber et al. and Krupa et al. reads on the claimed limitations of Claim 5 as discussed above.  However, in the event that it can be argued that modified Bisio is not capable of performing the intended use limitations of the centering means being configured to not contact the piston when the flange is in the flexed configuration, Kamerbeek et al. discloses a capsule comprising an annular flange comprising an abutment surface (ridges 28.i) and a sidewall and a centering means (top edge 36) having an annular projection wherein the centering means (top edge 36) is adjacent to the abutment surface (ridges 28.i) wherein the centering means (top edge 36) is capable of not contacting the piston (enclosing member 6) of a beverage preparing machine when the flange is in the flexed configuration (‘168, FIG. 6A) (‘168, Paragraphs [0063]-[0064]).

    PNG
    media_image5.png
    806
    996
    media_image5.png
    Greyscale

Both Bisio and Kamerbeek et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the piston of the beverage preparing machine onto the flange of the capsule such that the centering means is configured not to contact the piston of the beverage preparing machine since Kamerbeek et al. teaches that it was known and conventional to place the piston of a beverage preparing machine such that the centering means is configured not to contact the piston of the beverage preparing machine.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Van der Vliet et al. US 2017/0190451.
Regarding Claim 6, Bisio modified with Deuber et al. and Krupa et al. is silent regarding the inner area of the annular flange having an annular groove formed on the outer surface adjacent the opening.
Van der Vliet et al. discloses a capsule comprising an annular flange having an annular groove (circular groove 34) (‘451, FIGS. 4 and 6) (‘451, Paragraph [0155]).

    PNG
    media_image6.png
    734
    1094
    media_image6.png
    Greyscale

Both Bisio and Van der Vliet et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and incorporate an annular 
Regarding Claim 21, Bisio modified with Deuber et al. and Krupa et al. is silent regarding the inner area of the annular flange having an annular groove formed on the outer surface.
Van der Vliet et al. discloses a capsule comprising an annular flange having an annular groove (circular groove 34) (‘451, FIGS. 4 and 6) (‘451, Paragraph [0155]).
Both Bisio and Van der Vliet et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and incorporate an annular groove formed onto the outer surface since Van der Vliet et al. teaches that it was known and conventional to construct a coffee capsule with an annular groove on the outer surface of the annular flange.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862, Krupa et al. US 2016/0332805, and Van der Vliet et al. US 2017/00190451 as applied to claim 6 above in further view of Garcia Rios US 2019/0150657.
Regarding Claim 7, Bisio modified with Deuber et al., Krupa et al., and Van der Vliet et al. is silent regarding the annular groove having a diameter between 30 millimeters and 40 millimeters.
Garcia Rios discloses a capsule comprising an annular flange (leading edge 104) that engages a piston of a beverage preparing machine (enclosing member 102) 
Both Bisio and Garcia Rios are directed towards the same field of endeavor of coffee capsules.  Garcia Rios teaches that it was known to provide a piston of a beverage preparing machine having an inner diameter of 30.4 mm and an outer diameter of 32 mm, which falls within the claimed annular groove diameter range of between 30-40 millimeters.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diameter of the annular groove that is disposed on the annular flange of the capsule to have the same dimensions, e.g. between 30.4 mm and 32 mm, of the piston of the beverage preparing machine of Garcia Rios in order to provide a sealing engagement between the annular groove of the annular flange of the capsule and the piston of the beverage preparing machine.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the diameter of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Regarding Claim 8, Van der Vliet et al. discloses the annular groove (circular groove 34) having a depth of 0.5-1 mm (‘451, Paragraph [0158]), which falls within the claimed annular groove depth range of 0.1 to 0.7 mm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the size of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Doglioni Majer US 2016/0039601 and Gerbaulet et al. US 2011/0274794.
Regarding Claim 9, Bisio modified with Deuber and Krupa et al. is silent regarding the annular flange having a thickness between 0.85 millimeters and 1.05 millimeters.
Doglioni Majer discloses a capsule comprising an annular flange (flange 6) having any thickness used (‘601, Paragraph [0055]).  Gerbaulet et al. discloses a capsule comprising an annular flange (rim 14) having a thickness between 0.7 to 1.1 mm (‘794, Paragraph [0036]), which encompasses the claimed annular flange thickness range of between 0.85 and 1.05 millimeters.
Bisio, Doglioni Majer, and Gerbaulet et al. are all directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the annular flange of Bisio to be between 0.7 to 1.1 mm as taught by Gerbaulet et al., which encompasses the claimed annular flange thickness range of between 0.85 and 1.05 millimeters, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Doglioni Majer teaches that an annular flange having any thickness can be used.  One of ordinary skill in the art would adjust the thickness of the annular flange based upon the desired degree of sealing between the piston of the beverage preparing machine and the annular flange.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Koller et al. US 2014/0272018.
Regarding Claim 10, Bisio modified with Deuber and Krupa et al. is silent regarding the main portion of the sidewall being inclined by a first angle relative to the central axis wherein the first angle is between 4° and 25°.
Koller et al. discloses a capsule comprising a sidewall with a taper angle relative to axial axis A of between 5-10 degrees (‘018, Paragraph [0051]), which falls within the claimed first angle range of between 4 and 25 degrees.
Both Bisio and Koller et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio to have the main portion of the sidewall being inclined by a first angle relative to the central axis wherein the first angle is between 5-10 degrees, which falls within the claimed first angle range of between 4 and 25 degrees, as taught by Koller et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Roberts US 2016/0288988.
Regarding Claim 11, Bisio modified with Deuber et al. and Krupa et al. is silent regarding an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle.
Roberts discloses a capsule comprising a sidewall comprising a main portion and a connecting portion wherein an outer surface of the sidewall is inclined at the connecting portion by a second angle relative to the central axis and wherein the second angle is greater than the first angle (‘988, FIG. 1F).

    PNG
    media_image7.png
    1095
    713
    media_image7.png
    Greyscale

Both Bisio and Roberts are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and construct an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle as taught by Roberts since the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 12, Bisio modified with Deuber et al., Krupa et al., and Roberts et al. is silent regarding the second angle being between 15° and 45°.  However, the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The recitation of the claimed angle does not provide a nonobvious functional difference over the prior art.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rondelli US 2015/0021209 in view of Bisio US 2015/0353274, Krupa et al. US 2016/0332805, Deuber et al. US 2016/0325862, and Chapman et al. US 2016/0075506.
Regarding Claim 14, Rondelli discloses a capsule (capsule 1) comprising a main body (cup shaped body 2) with a central axis, a first end (end closed by lid 5), and a second end (end with bottom wall 4).  The main body (cup shaped body 2) comprises a 

    PNG
    media_image8.png
    1322
    841
    media_image8.png
    Greyscale

The sidewall (sidewall 3) comprises a main portion and a connecting portion (inner shoulder 8) wherein the connecting portion (inner shoulder 8) joins the main portion to the annular flange (annular edge 12) (‘209, FIG. 2) (‘209, Paragraph [0023]).

    PNG
    media_image9.png
    655
    1304
    media_image9.png
    Greyscale

Rondelli et al. discloses the frangible covering element (lid 5) fastened to an inner shoulder and overlaps the opening to hermetically seal the cavity (‘209, Paragraph [0022]).  However, Rondelli et al. does not teach the frangible covering element being fastened to an the outer surface of the annular flange as claimed.
Bisio discloses a capsule (capsule 1) capable of preparing infused beverages.  The capsule (capsule 1) comprises a main body with a central axis, a first end (end with film covering opening 7), and a second end.  The main body comprises a sidewall which is axially symmetrical with respect to the central axis and converges from the first end (end with film covering opening 7) to the second end, a bottom wall which is connected to the sidewall and is arranged at the second end, a cavity (room 5) capable of containing an ingredient (at least one substance) for preparing the infused beverages 
Both Rondelli et al. and Bisio are directed towards the same field of endeavor of beverage capsules comprising an annular flange having an abutment surface that is capable of engaging with a piston of a beverage preparing machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frangible covering lid element of Rondelli et al. that is disposed on the inner shoulder of the capsule and construct the frangible covering lid element to be fastened to an outer surface of the annular flange since Bisio teaches that the claimed frangible covering lid element configuration of the lid being fastened to an outer surface of the annular flange was a known and conventional way to dispose a lid onto an opening of a beverage capsule to hermetically seal the cavity.
Further regarding Claim 14, Rondelli et al. discloses the whole capsule being made of a biodegradable plastic material (‘209, Paragraph [0025]).  However, Rondelli et al. is silent regarding the capsule being entirely made of compostable material.
 Krupa et al. discloses a capsule made entirely out of biodegradable and compostable materials (‘805, Paragraphs [0002] and [0026]).
Both Rondelli et al. and Krupa et al. are directed towards the same field of endeavor of biodegradable coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the biodegradable capsule of Bisio and construct the capsule entirely out of biodegradable and compostable materials as taught by Krupa et al. in order to construct the capsule out of environmentally friendly materials (‘805, Paragraph [0026]).  Additionally, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07.I.).  Krupa et al. teaches that there was known utility in constructing coffee capsules out of compostable materials.
Further regarding Claim 14, Rondelli et al. modified with Bisio and Krupa et al. is silent regarding the connecting portion increasing in thickness from the main portion to the annular flange.
Deuber et al. discloses a capsule comprising an annular flange (peripheral collar 4) and a sidewall (peripheral sidewall 6) (‘862, Paragraph [0052]) comprising a main portion and a connecting portion (thickening 14) wherein the connecting portion (thickening 14) joins the main portion to the annular flange (peripheral collar 4) and 
Both Rondelli and Deuber et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Rondelli et al. to have a sidewall having a connecting portion increasing in thickness from the main portion to the annular portion as taught by Deuber et al. in order to serve for additional stiffening (‘862, Paragraph [0059]).
Further regarding Claim 14, Rondelli discloses the annular flange (annular edge 12) being made of a elastically deformable plastic material (‘209, Paragraph [0023]).  However, Rondelli does not teach the connecting portion of the sidewall being deformable due to a pressure of the piston on the abutment surface to at least partially contact the piston and create a seal against the piston.
Chapman et al. discloses a capsule (capsule 1) comprising a sidewall (sidewall 43) that is deformable due to a pressure of a piston (enclosing member 2) on the abutment surface (annular trough) to at least partially contact the piston (enclosing member 2) and create a seal against the piston (enclosing member 2) (‘506, Paragraphs [0029], [0033], and [0112]).

    PNG
    media_image10.png
    743
    1092
    media_image10.png
    Greyscale

Both Rondelli and Chapman et al. are directed towards the same field of endeavor of beverage capsule comprising a sidewall and an annular flange having an abutment surface that is flat in an undeformed configuration and capable of being pushed by a piston of a beverage preparing machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connecting portion of the sidewall of Rondelli and construct the connecting portion of the sidewall to be deformable due to a pressure on the abutment surface to at least partially contact the piston and create a seal against the piston as taught by Chapman et al. in order to form a sealing surface between the abutment surface (annular trough 60) and the piston (enclosing member 2) (‘506, Paragraphs [0113]-[0114]).
Further regarding Claim 14, the limitations “for preparing infused beverages,” “configured to contain an ingredient for preparing the infused beverages,” “wherein the bottom wall is openable for introducing pressurized liquid into the cavity,” “configured to flex under action of a piston of a beverage preparing machine,” “configured to be pushed by the piston,” and “wherein the connecting portion is deformable due to a pressure of the piston on the abutment surface to at least partially contact the piston and create a seal against the piston” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Rondelli et al. teaches the capsule being used to prepare infused beverages (‘209, Paragraph [0029]) wherein the capsule contains an ingredient (coffee) for preparing the infused beverages (‘209, Paragraph [0001]) wherein the bottom wall (bottom wall 4) is openable (via piercing) for introducing pressurized liquid into the cavity (‘209, Paragraph [0021]).  The flexible inner area of the annular flange is capable of flexing (deforming) (‘209, Paragraph [0023]) under action of a piston (seat 22) of a beverage preparing machine 
Regarding Claim 15, the limitations “wherein the annular flange is switchable under the action of the piston from the undeformed configuration to a flexed configuration in which the annular flange is bent at the inner area to bring the outer area closer to the sidewall of the main body” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 14 provided above.  Rondelli teaches the annular flange (annular flange 12) being made of an elastically deformable material wherein the third annular portion 15 of annular flange 12 rotates to a flexed configuration (‘209, Paragraph [0023]).
Claim 16 recites most of the same limitations of Claim 14.  Claim 16 differs from Claim 14 in that Claim 14 requires the additional limitation “wherein the sidewall comprises an outer surface which is inclined by a first angle relative to the central axis” whereas Claim 16 requires the additional limitation “wherein the main portion of the sidewall is inclined by a first angle relative to the central axis and the abutment surface is continuous to an outer surface of the inclined sidewall.”  For all of the limitations shared between Claims 14 and 16, Claim 16 is rejected for the same reasons as enumerated in the rejections of Claim 14 provided above.  Further regarding the Claim 16 limitations “wherein the main portion of the sidewall is inclined by a first angle relative to the central axis and the abutment surface is continuous to an outer surface of the inclined sidewall, Rondelli teaches the main portion of the sidewall having a slightly truncated cone shape (‘209, FIG. 1) (‘209, Paragraph [0021]), which reads on the 
Regarding Claim 17, the limitations “wherein the annular flange is switchable under the action of the piston from the undeformed configuration to a flexed configuration in which the annular flange is bent at the inner area to bring the outer area closer to the sidewall of the main body” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 14 provided above.  Rondelli teaches the annular flange (annular flange 12) being made of an elastically deformable material wherein the third annular portion 15 of annular flange 12 rotates to a flexed configuration (‘209, Paragraph [0023]).

Response to Arguments
Examiner notes that the Drawing Objections have been maintained.  Examiner notes that the drawings were objected to for not showing the claimed subject matter of previous Claim 13, which has been canceled.  However, new Claim 20 recites the same limitations as those of previous Claim 13 and the drawings have not been amended to show the claimed subject matter of Claim 20.  Therefore, the Drawing Objections have been maintained.
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 14-15 of the Remarks with respect to the rejection of Claim 3 under 35 USC 112(b) that the limitations “wherein the centering means is close to the abutment surface” that the disclosure states that centering means 19 is arranged near the abutment surface 18 and externally thereto wherein the centering means 19 is configured to not contact the piston 100 when the flange 14 is in a flexed configuration during the beverage dispensing and the preceding steps and alleges that in view of the description provided in the closure the function of the centering means 19 near the abutment surface 18 and the associated drawings that a person having ordinary skill in the art would understand the recitation of Claim 3 of “wherein the centering means is close to the abutment surface” without ambiguity.
Examiner notes that though understanding the claim language may be aided by explanations in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Examiner maintains that Claim 3 is rejected under 35 USC 112(b) as being unclear since the term “close to” is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant argues on Page 15 of the Remarks with respect to the rejections of Claim 6 under 35 USC 112(b) that the limitations “wherein the inner area of the annular 
Examiner notes that though understanding the claim language may be aided by explanations in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  Examiner maintains that Claim 6 is rejected under 35 USC 112(b) as being unclear since the term “close to” is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant argues on Pages 15-16 of the Remarks that Krupa teaches compostable and biodegradable materials but only provides an example of compostable 
Examiner argues that Claim 1 merely requires the capsule to be made entirely of a compostable material, which Krupa et al. teaches (‘805, Paragraph [0008]).  The prior art teaching a specific type of compostable material, i.e. polylactic acid and a paper layer, still reads on the broad recitation of Claim 1 of a capsule made entirely of a compostable material.  Applicant’s allegation that PLA is somewhat fragile compare to plastics typically used to form cups for brewing packaging and that lid 80 of Krupa penetrated by a needle causes localized compressive stress and failure of PLA and paper caused by shear stress leads to the failure of PLA caused by shear stress or that  In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Hansen US 2014/0037803 teaches a beverage capsule (pod 10) used in a beverage making machine (‘803, Paragraph [0022]) wherein the beverage capsule is made of polylactic acid that deforms and tends to return towards its original shape (‘803, Paragraph [0029]).  Andreae et al. US 2017/0158422 also discloses a beverage capsule used in a beverage making machine (‘422, Paragraph [0011]) wherein the beverage capsule comprises a housing composed of a laminate of a plurality of essentially compostable material layers wherein one of the layers is made of polylactic acid (‘422, Paragraphs [0015] and [0025]).  Hansen and Andreae et al. directly contradicts applicant’s unsubstantiated allegation that PLA is a material not capable of being used in a coffee capsule used in a brewing machine.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 17 of the Remarks that first circular rib 17, second circular rib 19, and third circular rib 23 of Bisio are not expected to experience failure of the material itself unlike Krupa in which failure of the PLA is critical to proper operation of the associated brewing machine, which applicant contends that a person skilled in 
Examiner notes that applicant’s assertion that the first, second and third circular ribs being made of somewhat fragile PLA would not be flexible enough and/or strong enough to survive necessary deformations, rendering the modified capsule unsuitable for use in a beverage preparing machine are contradictory to what one of ordinary skill in the art would expect in the beverage capsule art.  Hansen US 2014/0037803 teaches a beverage capsule (pod 10) used in a beverage making machine (‘803, Paragraph [0022]) wherein the beverage capsule is made of polylactic acid that deforms and tends to return towards its original shape (‘803, Paragraph [0029]).  Andreae et al. US 2017/0158422 also discloses a beverage capsule used in a beverage making machine (‘422, Paragraph [0011]) wherein the beverage capsule comprises a housing composed of a laminate of a plurality of essentially compostable material layers wherein one of the layers is made of polylactic acid (‘422, Paragraphs [0015] and [0025]).  Furthermore, Examiner notes that the term “fragile” is not mentioned in either Bisio or Krupa et al.  The primary reference of Bisio teaches that the ribs 17, 19, 23 are made of any flexible material such as a plastic (‘274, Paragraph [0022]).  Krupa et al. teaches constructing a coffee capsule suitable for use in a beverage making machine wherein the coffee capsule is made entirely out of compostable materials such as polylactic acid (‘805, Paragraphs [0008] and [0026]).  Applicant’s allegation that the ribs being made of 
Examiner notes that none of applicant’s comments on Pages 18-22 of the Remarks specifically or distinctly points out the supposed errors of the Office Action.
Examiner notes that newly presented Claims 14-21 are rejected over newly cited art.  It is noted that Claims 14-21 were not previously presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kay US 2018/0148251 discloses a capsule comprising a sidewall and an annular flange having an abutment surface that is flat in an undeformed configuration and capable of contacting a piston of a beverage preparing machine (‘251, FIGS. 4-5).

    PNG
    media_image11.png
    712
    971
    media_image11.png
    Greyscale

Doglioni Majer US 2015/0201792 discloses a capsule comprising a sidewall and an abutment surface wherein the annular flange is capable of bending to exert a biasing force against the pressing surface of a beverage production device (‘792, FIGS. 9-10).

    PNG
    media_image12.png
    813
    824
    media_image12.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICSON M LACHICA/Examiner, Art Unit 1792